
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 690
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Ms. Zoe Lofgren of
			 California (for herself, Mr.
			 Conyers, Mr. Peters, and
			 Mr. Diaz-Balart) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the Proclamation of the Refugee
		  Congress.
	
	
		Whereas on August 3, 2011, refugees who had come to the
			 United States between 1947 and 2011 gathered in a Refugee Congress to serve as
			 the voice for the more than 3,000,000 refugees who have found protection in
			 this country during the last 60 years;
		Whereas the Refugee Congress Delegates approved that day a
			 Proclamation expressing their gratitude for having received refuge and
			 sanctuary in the United States and for the spirit of generosity in which they
			 had been received by the people of the United States;
		Whereas the Proclamation recognizes that there are still
			 more than 43,000,000 people forcibly displaced worldwide, of whom 15,000,000
			 are refugees in need of protection, assistance, and a durable solution;
		Whereas the Proclamation recognizes that each year less
			 than 1 percent of the world’s refugees are resettled globally;
		Whereas the Proclamation recognizes that the majority of
			 refugees are women, children, and elderly individuals, and that they continue
			 to need protection, assistance, and hope for a life beyond a refugee
			 camp;
		Whereas the Proclamation recognizes that 2011 marked the
			 60th Anniversary of the 1951 Convention Relating to the Status of Refugees and
			 the 50th Anniversary of the 1961 Convention on the Reduction of Statelessness
			 and that the United Nations High Commissioner for Refugees (UNHCR) has called
			 on nations to renew their commitments to these historic documents;
		Whereas the Proclamation supports the pledges proposed by
			 UNHCR to the Government of the United States to use its moral authority to
			 address issues of resettlement, protection, assistance, and durable solutions
			 for refugees, asylum seekers, and stateless persons;
		Whereas the Proclamation declares that the voices of all
			 refugees should be heard and that the real faces and stories behind the
			 statistics about forcibly displaced people must not be forgotten;
		Whereas the Proclamation calls upon all nations, including
			 the United States, and UNHCR, to make every effort to find solutions for these
			 displaced communities, to promote conditions for safe voluntary return and
			 reintegration, to encourage local integration where feasible, and to support
			 resettlement;
		Whereas the Proclamation recommends that each refugee
			 receive relevant and comprehensive orientation, starting during selection for
			 resettlement and extending throughout the early stages of integration, in order
			 to empower refugees and their families to achieve financial self-sufficiency
			 and personal fulfillment;
		Whereas the Proclamation recommends the promotion of
			 refugees’ increased awareness of, and access to, resources and opportunities
			 through ongoing orientation and individualized guidance, strengthening
			 collaboration among refugees to advocate for their communities, and greater
			 community understanding of refugees and their potential, so that refugees
			 achieve successful integration that enables them to be contributors to their
			 new country;
		Whereas the Proclamation encourages UNHCR and governments
			 to recognize that refugees and asylees represent an untapped resource when
			 responding to refugee situations around the world, and it calls upon them to
			 incorporate refugees and asylees as actors and decisionmakers in providing
			 protection and delivering humanitarian support, such as—
			(1)encouraging the
			 election of refugees by their peers to participate in the distribution of
			 aid;
			(2)bringing refugee
			 educators from the diasporas as volunteer teachers of other refugees;
			(3)including refugees
			 in the evaluation of the effectiveness of all aspects of refugee protection
			 through surveys and interviews, and as researchers and monitors; and
			(4)educating and
			 training refugees to be ambassadors who communicate about, and promote greater
			 public awareness of, refugee situations;
			Whereas the Proclamation recommends that an independent
			 domestic advisory and advocacy council be established to represent the unique
			 refugee perspectives and experiences;
		Whereas the Proclamation requests that UNHCR finalize the
			 proceedings from the Refugee Congress, and share the findings and
			 recommendations at the UNHCR Ministerial meeting, with the Administration and
			 the Congress of the United States and other refugee program
			 stakeholders;
		Whereas the Proclamation calls upon UNHCR to include the
			 voices of refugees as an integral and essential element in all discussions
			 affecting refugees and in carrying out its mandate to protect and seek
			 solutions for refugees; and
		Whereas the Proclamation pledges to continue to do its
			 utmost to remember, to represent, and to help fellow refugees, stateless
			 persons, and other forcibly displaced individuals around the world: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the
			 ideals and values of the Refugee Congress and the Proclamation adopted by the
			 Refugee Congress Delegates; and
			(2)affirms its
			 support for the objectives and principles of the 1951 Convention Relating to
			 the Status of Refugees and the 1961 Convention on the Reduction of
			 Statelessness.
			
